          Case 2:20-cr-50227-DLR Document 6 Filed 10/20/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         NO. CR-20-50227-001-PHX-DLR
10                 Plaintiff,                          ORDER OF DETENTION PENDING
                                                       DISPOSITION (PURSUANT TO
11   v.                                                18 U.S.C. § 3143)
12   Aaron Corrales-Torres,
13                 Defendant.
14
15   In accordance with the Bail Reform Act, 18 U.S.C. § 3143, a detention hearing was
16   submitted on 10/20/2020. Defendant was present and was represented by counsel. The
     defendant has not rebutted by clear and convincing evidence that he is not likely to flee if
17   released.
18
                                      FINDINGS OF FACT
19   I find by a preponderance of the evidence that:
20
     ☒       The defendant is not a citizen of the United States or lawfully admitted for
21   permanent residence.
22   ☒       The defendant, at the time of the charged offense, was in the United States
     illegally.
23   ☐       If released herein, the defendant faces removal proceedings by the Bureau of
24   Immigration and Customs Enforcement, placing him/her beyond the jurisdiction of this
     Court and the defendant has previously been deported or otherwise removed.
25
     ☐       The defendant has no significant contacts in the United States or in the District of
26   Arizona.
     ☐       The defendant has no resources in the United States from which he/she might
27
     make a bond reasonably calculated to assure his/her future appearance.
28   ☒       The defendant has a prior criminal history.
        Case 2:20-cr-50227-DLR Document 6 Filed 10/20/20 Page 2 of 2



 1   ☐     The defendant lives/works in Mexico.
 2   ☐     The defendant is an amnesty applicant but has no substantial ties in Arizona or in
     the United States and has substantial family ties to Mexico.
 3   ☐     There is a record of prior failure to appear in court as ordered.
 4   ☐     The defendant attempted to evade law enforcement contact by fleeing from law
     enforcement.
 5
     ☐     The defendant is facing a maximum of years imprisonment.
 6   ☒     The defendant has been ordered detained on the underlying 8 USC 1326(a)&(b)(1)
 7   charged in Case No: 20-01322MJ.

 8   The Court incorporates by reference the material findings of the Pretrial Services Agency
 9   which were reviewed by the Court at the time of the hearing in this matter, except as
     noted in the record.
10
                                     CONCLUSIONS OF LAW
11
     1.     There is a serious risk that the defendant will flee.
12   2.     No condition or combination of conditions will reasonably assure the appearance
     of the defendant as required.
13
14                         DIRECTIONS REGARDING DETENTION
     The defendant is committed to the custody of the Attorney General or his/her designated
15   representative for confinement in a corrections facility separate, to the extent practicable,
16   from persons awaiting or serving sentences or being held in custody pending appeal. The
     defendant shall be afforded a reasonable opportunity for private consultation with defense
17   counsel. On order of a court of the United States or on request of an attorney for the
18   Government, the person in charge of the corrections facility shall deliver the defendant to
     the United States Marshal for the purpose of an appearance in connection with a court
19   proceeding.
20
                             APPEALS AND THIRD PARTY RELEASE
21          IT IS ORDERED that should an appeal of this detention order be filed with the
22   District Court, it is counsel's responsibility to deliver a copy of the motion for
     review/reconsideration to Pretrial Services at least one day prior to the hearing set before
23   the District Court.
24
            IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
25   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
     before the District Court to allow Pretrial Services an opportunity to interview and
26
     investigate the potential third party custodian.
27
     DATE: 10/20/2020
28


                                                 -2-
